Citation Nr: 9906432	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance of another person or being 
housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1973 to October 1974.  

The appeal arises from a rating decision dated in January 
1995 in which the Regional Office (RO) denied a permanent and 
total disability rating for pension purposes and special 
monthly pension by reason of being in need of the aid and 
attendance of another person or being housebound.  The 
veteran subsequently perfected an appeal of that decision; 
and the Board of Veterans' Appeals (Board) remanded the case 
in August 1996.  In a May 1998 rating decision, the RO 
granted a permanent and total disability rating for pension 
purposes.  The RO continued to deny special monthly pension.  


REMAND

The Board notes that increased pension is payable to a 
veteran by reason of need for aid and attendance.  38 C.F.R. 
§ 3.351 (1998).  A person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home or (2) helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351(a), (b), and (c).  The following 
criteria will be considered in determining whether the 
veteran is in need of the regular aid and attendance of 
another person:  the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (1998). 

The veteran may receive special monthly pension by reason of 
being housebound when he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems or is "permanently housebound" by 
reason of disability or disabilities; and this requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).  

Review of the record also discloses that the veteran was 
placed in a Community Residential Care (CRC) home in April 
1995.  The Board notes that Department of Veterans Affairs 
(VA) health care personnel may assist a veteran by referring 
such veteran for placement in a privately or publicly-owned 
community residential care facility.  The criteria for 
determining whether such referral is warranted include the 
veteran not needing hospital or nursing home care but being 
unable to live independently because of medical (including 
psychiatric) conditions and having no suitable family 
resources to provide needed monitoring, supervision, and any 
necessary assistance in the veteran's daily living 
activities.  38 C.F.R. § 17.51h (1998).  

The Board also notes that the term "community residential 
care" means the monitoring, supervision, and assistance, in 
accordance with a statement of needed care, of the daily 
living activities of referred veterans in an approved home in 
the community by the facility's provider.  The term 
"statement of needed care" means a written description of 
needed assistance in daily living activities devised by VA 
for each referred veteran in the community residential care 
program.  38 C.F.R. § 17.51i.  In the prior remand, the Board 
requested that the RO obtain the veteran's "statement of 
needed care."  Review of the record discloses that the RO 
requested such statement when it requested VA medical 
records; however, it does not appear that any such statement 
was obtained.  

The Board also notes that VA hospital discharge summaries 
show that the veteran was hospitalized four times from June 
to September 1995.  According to a VA hospital discharge 
summary dated from August 1995 to September 1995, while the 
veteran was initially considered for placement in the 
community residential care program, he apparently requested a 
discharge because his mother wanted him back home.  Thus, it 
appears that the veteran was not at the CRC home for very 
long.  

Additionally, evidence received since the Board remanded this 
case in August 1996 shows that the veteran was incarcerated 
and it appears that he was convicted of theft of property.  
While the Board finds it significant that the veteran was 
able to commit theft, while contending that he required the 
aid and attendance of another person and was housebound due 
to his disabilities, medical records during the veteran's 
incarceration show that he reported many seizures in 1996 and 
1997.  Additionally, the report of a VA examination performed 
in January 1998 shows that the veteran complained of seizures 
aggravated by anxiety and nervousness.  He also reported that 
the seizures were manifested as blackouts and jerking with 
tongue biting and wetting himself.  He related that he was 
not able to stay at home alone due to the frequency of his 
seizures and nervousness.  Except for the veteran using a 
walking stick and his tandem walking being slightly unsteady, 
physical examination was essentially normal.  The diagnosis 
was seizure disorder, and the physician related that the 
veteran was not able to work.  The veteran also underwent a 
VA general medical examination in March 1998.  That 
examination report also noted no neurological deficits.  The 
diagnosis was seizure disorder and history of post-traumatic 
stress disorder.  

While the veteran was afforded VA examinations in December 
1994, January 1998 and March 1998, those examinations did not 
specifically address the criteria under 38 C.F.R. § 3.352(a).  
The United States Court of Veterans Appeals (Court) has held 
that it is mandatory for the VA to consider the enumerated 
factors within 38 C.F.R. § 3.352(a).  See Turco v. Brown, 
9 Vet. App. 222 (1996).  Under the circumstances, the Board 
finds that another VA examination is warranted in order to 
adequately address the criteria set forth in 38 C.F.R. 
§ 3.352(a).  

While the Board regrets the delay involved in remanding this 
case again, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand Court scrutiny.  Therefore, the case 
is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also ask the 
veteran to identify the names and 
complete addresses of any additional 
medical providers who have treated him 
since April 1996.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran.  

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 
August 1997, the date of the last such 
request.  The RO should again request the 
statement of needed care regarding the 
veteran's stay at a Community Residential 
Care facility in April 1995.  

3. The RO should then schedule the 
veteran for a VA examination at which the 
examiner should review the veteran's 
claims file or copies of all medical 
records, hospital records and examination 
reports since October 1993.  The examiner 
should also fill out as completely as 
possible a VA Form 21-2680 (Examination 
for Housebound Status or Permanent Need 
for Regular Aid and Attendance) and/or 
list all restrictions produced by the 
veteran's disabilities, including 
restrictions affecting his abilities to 
dress or undress, to keep himself 
ordinarily clean and presentable to feed 
himself, to attend to the wants of 
nature, and to protect himself from the 
hazards or dangers incident to his daily 
environment. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


